Citation Nr: 0405642	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-10 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  




ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  He served in Vietnam from July 1968 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  During his service in the Republic of Vietnam, during the 
Vietnam Conflict, the veteran was assigned to a graves 
registration unit.  

2.  PTSD has been diagnosed and medically attributed to the 
veteran's service in a grave registration unit in Vietnam.  


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing Laws and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

The regulation governing claims for service connection for 
PTSD, 38 C.F.R. § 3.304(f), was amended in June 1999, but 
retroactively effective from March 7, 1997, to comply with 
the holding of The United States Court of Appeals for 
Veterans Claims (Court's) decision in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The regulatory amendment was made effective 
from the date of the Cohen decision.  As revised effective 
March 7, 1997, 38 C.F.R. § 3.304(f) requires (1) medical 
evidence diagnosing the condition in accordance with the 
criteria of the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2003).  

An additional amendment to 38 C.F.R. § 3.304(f) was enacted 
effective from March 7, 2002.  But these additional 
regulatory changes were primarily directed at claims 
involving service connection for PTSD based on a personal 
assault.  The changes in the regulation pertaining to PTSD, 
concerning this claim at issue, were not substantive in 
nature.  As such, the veteran would not be prejudiced by 
the Board deciding his claim at this time, especially since 
the Board is granting his claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the occurrence of a stressor 
during service to support the diagnosis will vary depending 
on whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citations or other supportive 
evidence that he engaged in combat with the enemy, and the 
claimed stressors are related to his combat, his lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided the testimony is found to be 
satisfactory-that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994). 

If, however, it is determined the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other 
corroborative evidence substantiating or verifying his 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  



In addition, VA Adjudication Procedural Manual M21-1 provides 
in pertinent part:

A stressor is not to be limited to just one single 
episode.  A group of experiences also may affect an 
individual, leading to a diagnosis of PTSD.  In 
some circumstances, for example, assignment to a 
grave registration unit . . . could have a 
cumulative effect of powerful, distressing 
experiences essential to a diagnosis of PTSD.  

MANUAL M21-1, Part VI, P 11.38(a)(2) (Sep. 12, 1997).


Legal Analysis

The veteran's service medical records (SMRs) are negative for 
indications of a psychiatric disability, although a medical 
history questionnaire in conjunction with the August 1967 
pre-induction examination indicates he complained of frequent 
trouble sleeping, which was noted to be occasional insomnia.  

During a VA psychiatric examination in April 2002, the 
veteran's claims file was reviewed.  He reported having 
worked in a grave registration unit while stationed in 
Vietnam during which time he saw dismembered and dead bodies.  
He complained of symptoms of PTSD, including nightmares and 
flashbacks.  He had not received any inpatient or outpatient 
psychiatric treatment.  After a mental status evaluation the 
diagnoses were chronic PTSD and polysubstance abuse in 
remission.  It was opined that his PTSD was related to his 
experiences in Vietnam and the symptoms were of long-standing 
nature, although there was no evidence that the symptoms had 
worsened over the past few years.  

A July 2003 report of a psychologist of the Counseling 
Consortium for PTSD also states the veteran has this 
condition.  



In a PTSD Questionnaire received in January 2002, the veteran 
reiterated that his stressors in service were seeing bodies 
that had been shot, burned, blown-up, and drowned, as well as 
seeing bodies out in the field and bodies of those whose 
throats had been cut.

There is undisputed competent medical evidence of record 
diagnosing PTSD and attributing it to the veteran's service 
in a grave registration unit in Vietnam.  The essential 
question, then, is whether there also is credible supporting 
evidence that the claimed in-service stressors actually 
occurred in this capacity.  And there is.  The veteran's DD 
Form 214 shows that his military occupational specialty (MOS) 
was a memorial activities specialist; the related civilian 
job is an identification clerk.  Moreover, his service 
personnel records confirm he had this MOS when he served in 
Vietnam.  Thus, there is sufficient evidence corroborating 
his alleged stressors.  So service connection is warranted 
for PTSD, particularly in the absence of any probative 
evidence against the claim.  See, e.g., Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Since the Board is granting the claim, in its entirety, any 
concerns arising from the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA) on November 9, 2000, are merely 
inconsequential.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See also Valiao v. Principi, 17 Vet. 
App. 229, 332 (2003).


ORDER

Service connection for PTSD is granted.  


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



